Case 1:20-cr-00074-MSM-LDA Document 16 Filed 05/20/20 Page 1 of 2 PageID #: 83



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF RHODE ISLAND

   UNITED STATES OF AMERICA,                      :
   Plaintiff                                      :
                                                  :
   V.                                             :    Case Number: 1:20-mj-00034-LDA

                                                   :
   David Adler Staveley
   Defendant                                      :


               MOTION TO ENLARGE THE TIME FOR PRELIMINARY
                 HEARING AND REVIEW OF PRELIMINARY HOME
               DETENTION AND ELECTRONIC MONITORING ORDER

           NOW comes the Defendant, David Adler Staveley, and moves that the court enter
   an order extending the time for the Preliminary Hearing and Preliminary Home Detention
   and Electronic Monitoring Order for an additional week beyond the scheduled hearing on May
   26, 2020, subject to the Court’s calendar. The Defendant is in the process of retaining private
   counsel and requires additional time to prepare for the hearings remotely with counsel once
   retained.   Defendant anticipates that process to be resolved by the end of the week, with
   counsel entering on Tuesday, May 26, 2020, following the Memorial Day holiday.

           Defendant avers that the interest of justice would be served by allowing additional time
   for the preliminary hearing. All orders previously entered are requested to remain in effect.
   Currently, an additional week is requested. Such continuance should therefore be excludable
   for speedy trial calculation. As a consequence of the foregoing request Counsel necessarily
   moves to vacate the hearing date for the preliminary hearing.

                                         Respectfully submitted,
                                         Defendant David Adler Staveley
                                          By his attorney,

                                           /s/ George J. West
                                           George J. West, Esq. #3052
                                           One Turks Head Place, Suite 312
                                           Providence, RI 02903-2215
Case 1:20-cr-00074-MSM-LDA Document 16 Filed 05/20/20 Page 2 of 2 PageID #: 84



                                          (401) 861-9042
                                          (401) 861-0330 Fax
   Dated: May 20, 2020

                                        CERTIFICATION

           I, the undersigned, do hereby certify that on the 20th day of May, 2020, I caused the
   within Defendant’s Motion for Extension of Time to be filed on the ECF System and thereby
   served via the same upon Lee Vilker, Esq., Assistant U.S. Attorney.


                                                         /s/ George J. West
